DETAILED ACTION

Allowable Subject Matter

2.	Claims 1-20 are allowed. Claims 1-20 have been amended.  

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued  Patent No.: US 9,251,241 B2 to Howarth et al(hereafter referenced as Howarth), in view of Patent No.: US 10,235,439 to Sullivan et al(hereafter referenced as Sullivan), fails to teach or suggest “the role instance is linked to the role template in the cloud computing system: the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights for the respective tenant; and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights for the respective tenants.”
	Howarth in view of Sullivan simply offers techniques for provisioning a team space which includes one or more team space characteristics and one or more user roles in where a team space instance is provisioned from a snapshot of the generated team space template using the one or more team space characteristics and the one or more user roles. Howarth in view of Sullivan additionally teaches roles, and rights of a user in a team space cloud environment and application role templates of a respective user within a cloud environment, but doesn’t offer “the role instance is linked to the role template in the cloud computing system: the role instance includes a role instance set of  and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights for the respective tenants” as cited in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL D ANDERSON/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433